                                                          Law Offices of
                             Shapiro, DiCaro & Barak, LLC
                                                   175 Mile Crossing Boulevard
                                                   Rochester, New York 14624
                                                              (585) 247-9000
                                                            FAX (585) 247-7380
April 30, 2019

VIA ECF
Hon. Pamela K. Chen, U.S.D.J.
United States District Court, E.D.N.Y.
255 Cadman Plaza East
Brooklyn, NY 11201-1800

RE:    Gold v. Shapiro, Dicaro, & Barak, LLC, et al., Docket No. 1:18-cv-06787-PKC-SJB

Dear Judge Chen:

I represent Defendant, Shapiro, DiCaro & Barak, LLC (“Defendant” or “Shapiro”) in the above-
referenced action. Pursuant to Your Honor’s March 21, 2019 and March 22, 2019 Orders, I
submit this supplemental letter in further support of Shapiro’s Motion to Dismiss (ECF No. 24).

In that regard, Co-Defendants, Select Portfolio Servicing, Inc. (“SPS”) and The Bank of New
York Mellow Trust Company, Trustee (“BONY”) (collectively “Co-Defendants”), through their
counsel, have interposed a separate supplemental letter, dated April 30, 2019 (ECF No. 31), and
for the sake of judicial economy, Shapiro fully incorporates all of the legal arguments contained
in Co-Defendants’ supplemental letter, and for the reasons set forth therein, the Court should
likewise grant Shapiro’s Motion to Dismiss.

Thank you for your consideration of this request.

Respectfully submitted,


/s/ John A. DiCaro
John A. DiCaro, Esq.

Cc:    Btzalel Hirschhorn, Esq. (via ECF)
       Adam M. Swanson, Esq. (via ECF)




                                                     ATTORNEYS AT LAW
                                                                ________
                 John A. DiCaro, Member/Managing Attorney                  Direct (585) 770-2111           jdicaro@logs.com
                                                                ________

            LONG ISLAND OFFICE   One Huntington Quadrangle, Suite 3N05   Melville, NY 11747   PHONE (631) 844-9611   FAX (631) 844-9525
